Name: Commission Regulation (EEC) No 639/91 of 14 March 1991 ending the charges against the tariff ceilings opened, in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3897/89 in respect of certain textile products originating in Thailand, Pakistan and China, and repealing Regulations (EEC) No 3891/90 and (EEC) No 3892/90
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  leather and textile industries;  trade policy
 Date Published: nan

 16.3.1991 EN Official Journal of the European Communities L 69/23 COMMISSION REGULATION (EEC) No 639/91 of 14 March 1991 ending the charges against the tariff ceilings opened, in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3897/89 in respect of certain textile products originating in Thailand, Pakistan and China, and repealing Regulations (EEC) No 3891/90 and (EEC) No 3892/90 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3897/89 of 18 December 1989 applying generalized tariff preferences for 1990 in respect of textile products originating in developing countries (1), as amended by Regulation (EEC) No 3211/90 (2), and in particular the third paragraph of Article 12 thereof, Whereas, pursuant to Articles 1 and 10 of Regulation (EEC) No 3897/89 suspension of customs duties in the context of preferential tariff ceilings is granted within the limits of the individual ceilings set out in column 8 of Annex I to that Regulation in respect of each of the categories of product under consideration; whereas as provided for in the third paragraph of Article 12 of the said Regulation, the Commission may, after 31 December 1990, take measures to stop quantities being charged against any particular preferential tariff limit if these limits were exceeded particularly as a result of regularizations of imports actually made during the preferential tariff period; Whereas, in respect of the products of category 28 (order No 40.0280) originating in Thailand and Pakistan, and of category 97 (order No 40.0970) originating in China, the relevant ceilings were fixed at 104 000 pieces and four tonnes, respectively; whereas on 1 January 1991, the sum of the quantities charged during the 1990 preferential period has exceeded the ceilings in question; Whereas it appears desirable to take measures to stop quantities being charged against the said ceilings in respect of Thailand and Pakistan for category 28, and in respect of China for category 97; Whereas Commission Regulation (EEC) No 3891/90 of 21 December 1990 reintroducing the levying of the customs duties applicable to the products of category No 28 (order No 40.0280) originating in Thailand and Pakistan, to which the preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply (3) and Commission Regulation (EEC) No 3892/90 of 21 December 1990 reintroducing the levying of the customs duties applicable to the products of category No 97 (order No 40.0970) originating in China, to which the preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply (4) serve no purpose because of a delay in their publication; whereas they should consequently be repealed, HAS ADOPTED THIS REGULATION: Article 1 The quantities charged against the tariff ceilings opened by Regulation (EEC) No 3897/89 relating to the products and origins indicated in the table below, shall cease to be allowed from 1 January 1991. Order No Category (unit) CN code Description Origin 40.0280 28 (1 000 pieces) 6103 41 10 6103 41 90 6103 42 10 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 Trousers, bib and brace overalls, breeches and shorts (other than swimwear) knitted or crocheted, of wool, of cotton or man-made fibres Thailand Pakistan 40.0970 97 (tonnes) 5608 11 11 5608 11 19 5608 11 91 5608 11 99 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 Nets and netting made of twine, cordage or rope, and made up fishings nets of yarn, twine, cordage or rope China Article 2 Regulations (EEC) No 3891/90 and (EEC) No 3892/90 are repealed. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall apply from 1 January 1991. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 1991. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 383, 30. 12. 1989, p. 45. (2) OJ No L 308, 8. 11. 1990, p. 1. (3) OJ No L 367, 29. 12. 1990, p. 155. (4) OJ No L 367, 29. 12. 1990, p. 157.